Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-8 and 21-32 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art or record includes NELSON et al., US 2013/0316808 A1 (hereinafter Nelson) and Faith et al., US 2011/0189981 A1 (hereinafter Faith)..
Nelson discloses a gaming system compatible with patron-controlled portable electronic devices, such as smart phones or tablet computers (Nelson [Abstract]).  When a transaction is initiated on an EGM that requires the input of Sensitive Information data, such data can be input directly from the Player/Patrons Portable Electronic Device (Nelson [Abstract]).  Hence, such input of their Sensitive Information data is more discrete, and generally out of plain view from the other Player/Patrons (Nelson [Abstract]).  The transactions that can be performed include money transfers (Nelson [0024]).
Faith teaches apparatuses and methods for conducting a financial transaction, payment transaction, or any money transfer transaction between two devices with accelerometers that have physically interacted (Faith [0010]).  The method includes receiving first accelerometer data from a first device, receiving second accelerometer data from a second device, receiving a payment amount from at least one of the first device or the second device, and determining when the first device moves towards the second device with a server computer using accelerometer data from the first device and the second device, and if the first and second devices moved towards each other, initiating the transmission of an authorization request message to a first issuer, wherein the first issuer approves or does not approve the authorization request message (Faith [0011]).
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest wherein “the sensory input also being received by a sensor device of the portable electronic device” and “determining a function associated with the sensory input via processing circuitry of the portable electronic device, wherein determining the function associated with the sensory input comprises accessing, via the processing circuitry, a sensory database of the portable electronic device, the sensory database storing a plurality of sensory inputs and a plurality of sensory associated functions, the plurality of sensory inputs comprising the sensory input, and the plurality of sensory associated functions comprising a fund transfer function”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WERNER G GARNER/Primary Examiner, Art Unit 3715